IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 16, 2008
                                No. 07-51112
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BRANDON DONNELL BRATCHER

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:06-CR-62-ALL


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Brandon Donnell Bratcher presents an issue that he concedes is foreclosed.
In United States v. Phillips, 382 F.3d 489, 499-500 (5th Cir. 2004), we held that
the offense of possessing a controlled substance within a school zone under 21
U.S.C. § 860 is not subject to safety valve relief under 18 U.S.C. § 3553(f). The
Government’s motion for summary affirmance is GRANTED, and the judgment




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-51112

of the district court is AFFIRMED. The motion for an extension of time in which
to file a brief is DENIED.




                                      2